The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, AR 72702-1048
Dear Senator Malone:
This is in response to your request for an opinion on the following questions regarding A.C.A. § 14-52-107(a)(2) (1987):
  1. Does A.C.A. § 14-52-107(a)(2) allow sick leave accumulated over a police officer's career to be taken into account in determining the number of years of service for retirement purposes?
  2. If the above answer is yes, is the consideration of accumulated sick leave mandatory under A.C.A. §  14-52-107(a)(2) or is such consideration merely allowed under that statute by ordinance of the city or town?
Your first question was addressed in Attorney General Opinion91-217. It was concluded therein that §§ 14-52-107(a)(2) and14-53-108(a)(2) do not authorize the inclusion of unused accumulated sick leave as service credit when computing the years of service of a police officer or fire fighter for retirement purposes. A copy of that opinion is enclosed.
It is therefore my opinion that the answer to your first question is "no." A response to your second question is therefore unnecessary.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh Enclosure